DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 3, 8, 14, 15, 18–20, 25, 27–29, and 33–38 is/are pending.
Claim(s) 1, 2, 4–7, 9–13, 16, 17, 21–24, 26, and 30–32 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2019/0088931 A1.

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:
Claim 3 recites a plurality of elements (e.g., a carbon fiber fabric material and an active material). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
Claim(s) 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites the limitation "wherein the active material also comprises an expander." Applicants have not indicated where this limitation is supported by the original disclosure. Paragraphs [0055] and [0056] describe an expander as an additive that prevents agglomeration of sulphate particles. The expander is not an active material. Therefore, claim 25 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 3, 8, 14, 15, 18–20, 25, 27–29, and 33–38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a carbon fibre fabric material." It is unclear if the limitation "a carbon fibre fabric material" requires the electrode to include the structure of a fabric or a material that is capable of forming a fabric. The specification does not provide guidance how to interpret the term "carbon fibre fabric material." Therefore, the limitation "a carbon fibre fabric material" is indefinite.
Claim 8 recites the limitation "the carbon fibre fabric material." It is unclear if the limitation "the carbon fibre fabric material" requires the electrode to include the structure of a fabric or a material that is capable of forming a fabric. The specification does not provide guidance how to interpret the term "carbon fibre fabric material." Therefore, the limitation "the carbon fibre fabric material" is indefinite.
Claims 14, 18, and 19 are directly dependent from claim 1 and include all the limitations of claim 3. Therefore, claims 14, 18, and 19 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the carbon fibre fabric material." It is unclear if the limitation "the carbon fibre fabric material" requires the electrode to include the structure of a fabric or a material that is capable of forming a fabric. The specification does not provide guidance how to interpret the term "carbon fibre fabric material." Therefore, the limitation "the carbon fibre fabric material" is indefinite.
Claims 25 and 27 are directly dependent from claim 1 and include all the limitations of claim 3. Therefore, claims 25 and 27 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "a battery according to claim 3" and includes all the limitations of claim 3. Therefore, claim 28 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is directly dependent from claim 28 and includes all the limitations of claim 28. Therefore, claim 29 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the carbon fibre fabric material." It is unclear if the limitation "the carbon fibre fabric material" requires the electrode to include the structure of a fabric or a material that is capable of forming a fabric. The specification does not provide guidance how to interpret the term "carbon fibre fabric material." Therefore, the limitation "the carbon fibre fabric material" is indefinite.
Claim 34 recites the limitation "the carbon fibre fabric material." It is unclear if the limitation "the carbon fibre fabric material" requires the electrode to include the structure of a fabric or a material that is capable of forming a fabric. The specification does not provide guidance how to interpret the term "carbon fibre fabric material." Therefore, the limitation "the carbon fibre fabric material" is indefinite.
Claim 35 recites the limitation "the carbon fibre fabric material." It is unclear if the limitation "the carbon fibre fabric material" requires the electrode to include the structure of a fabric or a material that is capable of forming a fabric. The specification does not provide guidance how to interpret the term "carbon fibre fabric material." Therefore, the limitation "the carbon fibre fabric material" is indefinite.
Claim 36 recites the limitation "the carbon fibre fabric material." It is unclear if the limitation "the carbon fibre fabric material" requires the electrode to include the structure of a fabric or a material that is capable of forming a fabric. The specification does not provide guidance how to interpret the term "carbon fibre fabric material." Therefore, the limitation "the carbon fibre fabric material" is indefinite.
Claim 37 recites the limitation "the carbon fibre fabric material." It is unclear if the limitation "the carbon fibre fabric material" requires the electrode to include the structure of a fabric or a material that is capable of forming a fabric. The specification does not provide guidance how to interpret the term "carbon fibre fabric material." Therefore, the limitation "the carbon fibre fabric material" is indefinite.
Claim 38 recites the limitation "the carbon fibre fabric material." It is unclear if the limitation "the carbon fibre fabric material" requires the electrode to include the structure of a fabric or a material that is capable of forming a fabric. The specification does not provide guidance how to interpret the term "carbon fibre fabric material." Therefore, the limitation "the carbon fibre fabric material" is indefinite.

Allowable Subject Matter
Claim(s) 3, 8, 14, 15, 18–20, 25, 27–29, and 33–38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Abrahamson (US 2013/0004842 A1).
2 (see specific weight, [0052]), and wherein non-carbon functional groups in the carbon fibre fabric material comprise not more than 20% by mass of the bulk fibre and the carbon fibre material comprises at least 80% carbon by mass in the bulk fibre (see carbon content, [0052]), the carbon fibre material having impregnated therein an active material comprising Pb-based particles (see lead sulphate particles, [0046]).
Abrahamson does not disclose, teach, or suggest the following distinguishing feature(s):
A lead-acid battery or cell including at least one electrode comprising a carbon fibre fabric material having a surface area of less than 5 m2/g.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feldhues (CA 1281784 C) discloses a carbon fibre fabric having a surface area of less than 5 m2/g (P3/L10–14).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725